14-2402
     Xia v. Whitaker
                                                                                   BIA
                                                                               Sichel, IJ
                                                                           A088 524 649

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of December, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            DENNIS JACOBS,
10            PIERRE N. LEVAL,
11                 Circuit Judges.
12   _____________________________________
13
14   JIANDONG XIA,
15            Petitioner,
16
17                     v.                                        14-2402
18                                                               NAC
19   MATTHEW G. WHITAKER, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Gary J. Yerman, New York, NY.
25
26   FOR RESPONDENT:                   Benjamin C. Mizer, Principal
27                                     Deputy Assistant Attorney General;
28                                     Mary Jane Candaux, Assistant
29                                     Director; Michael C. Heyse, Trial
30                                     Attorney, Office of Immigration
      06152016-10
1                                      Litigation, United States
2                                      Department of Justice, Washington,
3                                      DC.
4
5            UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9            Petitioner Jiandong Xia, a native and citizen of the

10   People’s Republic of China, seeks review of a June 4, 2014,

11   BIA decision that affirmed the August 24, 2012, decision of

12   an Immigration Judge (“IJ”) denying asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).      In re Jiandong Xia, No. A088 524 649 (B.I.A. June

15   4, 2014), aff’g No. A088 524 649 (Immig. Ct. N.Y. City Aug.

16   24, 2012).        We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18           Under these circumstances, we have reviewed both the IJ’s

19   and     the   BIA’s    opinions   “for   the   sake   of   completeness.”

20   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

21   Cir. 2006).       The applicable standards of review are well

22   established.          See Jian Hui Shao v. Mukasey, 546 F.3d 138,

23   157-58 (2d Cir. 2008).

24           Xia applied for asylum, withholding of removal, and CAT


                                          2
     07102018-2
1    relief, asserting a fear of persecution based on the birth of

2    his children in the United States in violation of China’s

3    population control program.      As an initial matter, contrary

4    to Xia’s contention, the agency applied the correct standard

5    of review when considering his application.      See id. at 156-

6    57 & n.15.

7            For largely the same reasons as set forth in Jian Hui

8    Shao, we find no error in the agency’s determination that Xia

9    failed to satisfy his burden for asylum, withholding of

10   removal, and CAT relief.      See id. at 158-67; see also Paul

11   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).        While the

12   petitioners in Jian Hui Shao were from Fujian Province, and

13   Xia is from Zhejiang Province, as with the evidence discussed

14   in Jian Hui Shao, Xia’s evidence related to Zhejiang Province

15   does not describe the use of force in the enforcement of the

16   family planning policy against Chinese nationals returning

17   with U.S.-born children.      See id. at 160-61, 165-66, 171-72.

18           For the foregoing reasons, the petition for review is

19   DENIED.      As we have completed our review, the pending motion

20   for a stay of removal in this petition is DISMISSED as moot.

21                                  FOR THE COURT:
22                                  Catherine O’Hagan Wolfe
23                                  Clerk of Court


                                      3
     07102018-2